Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

UNITED STATES DISTRICT COURT
for the
Southern District of Mississippi

 

Southern Division BY

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

DEC 17 2018

ARTHUR JOHNSTON
DEPUTY

 

 

/ -
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
)
Jury Trial: (check one) [| Yes
)

-V- )
)
)
)
)
)
)
)

fi. and
Eo

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I, The Parties to This Complaint
A. The Plaintiff(s)

coon [YQ QUAL 6 Ba)

(to be filled in by the Clerk's Office)

oO

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

Name ae lls Lavonrle LAWS

needed.

Street Address 15 Cra Hard at

 

 

City and County Bilosd Harrison
State and Zip Code AAS S9270
Telephone Number 222- zy DH |

 

E-mail Address A ) yo

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

 
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name fan Carp South |

 

 

 

 

Job or Title (if known) Ran l<

Street Address 160 hwo rey Avretmse
City and County i, lox, Horns Of.

State and Zip Code MS 295 30

Telephone Number QQO@-F7H-F7 {|

 

E-mail Address (if own) AJ [Aq

Defendant No. 2

Name (ern? unity Bank

 

 

Job or Title (if own) Ban [4
Street Address 296Th 72 lo ME ZF {
City and County Falaxi "Harrison

 

State and Zip Code He BIE 30
Telephone Number AL TA |

E-mail Address (if known) A } |A tA

wT SF

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

 

E-mail Address (if drown)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the bgsés for federal court jurisdiction? (check ail that apply)
LrCera question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

‘ean Cor ope Catt, aettem f chec.k Ww / cashs
AN its 1600,208,209,000.39 Billion USD fer stealing

my $200.00 oo/ars out ef accourtt and Bert

pe. a bao check -Hroct- Cammerity bonk Said they

If the Basis for Jurisdiction Is Diversity of Citizenship

  

1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) : , is a citizen of the
State of om) ssid yor
a

b. If the plaintiff is a corporation

The plaintiff, (name) A 49 e Me ek Z 2 £ , is incorporated
under the laws of the State df (name) AN SS ‘Sy PP .
and has its principal place of business in the State of (nanky |

tm more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

3

 

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) _ Bsn. . kk a citizen of

the State of (name) ‘aa , ————— . Cris a citizen of
(foreign nation) ,

Page 3of 5

 
Pro Se | (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation

,

The defendant, (name) fn 2 -|_, 1s incorporated under

the laws of the State of (name) COO ~ and has its

principal place of business in the State of iandley S : ; H , - 5 Bank?
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name) B ° j . df,
Cacpe Such t Corman Bont

(If more than one defendant is named in the complaint, attach an addigignal Pope providing the
same information for each additional defendant.) @ Boa tlhe "in CO aceo a.
Credit lines, IBA, Loans tof £93, 903202,208, a2. OOTyillion USO

4. The Amount in Controversy # ie O l my settlerne Ie Check

a Chee k 4600,909,909,900.3 Ue
re 4 The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

   

 

Il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate — Attach additional pages if needed.

Aecount set up and check go returned iter i and
Shut coun and chara of credrt+ line cardge At
as well ane ar regular ecards glen,
hKKra ten

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money ames Ali hronches all assets, short
Headllinek Merwe faper raell(eS Lewis Queer
doke over and CLARE f we big eur? af
cash settlement my own bank” of Our gh;
to bold poy renner. °

His- 202.0 s SL
Ring F BCT Condo Orange hae rtHy Con
~ oetpeshrte- Gol d oh easure Boy bacht ve 7
ane by ase Floot Mae Convert
Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

] agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 
   

Signature of Plaintiff
Printed Name of Plaintiff

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page Sof 5
